NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                   LOCY MENDOZA SMITH, Petitioner.

                         No. 1 CA-CR 15-0014 PRPC
                          FILED 2-16-2017


    Petition for Review from the Superior Court in Maricopa County
                        No. CR 2010-130766-001
                  The Honorable Joseph C. Welty, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By E. Catherine Leisch
Counsel for Respondent

Locy Mendoza Smith, Tucson
Petitioner
                             STATE v. SMITH
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Jon W. Thompson delivered the opinion of the Court, in which
Presiding Judge Randall M. Howe and Judge Lawrence F. Winthrop joined.




T H O M P S O N, Judge:

¶1             Locy Mendoza Smith petitions this court for review from the
dismissal of his petition for post-conviction relief. We have considered the
petition for review and, for the reasons stated, grant review and deny relief.

¶2            Smith was convicted by a jury of second degree murder and
abandonment or concealment of a body. The superior court sentenced him
to an aggravated twenty-two-year prison term on the murder count and a
consecutive aggravated two-year prison term on the abandonment count.
This court affirmed the convictions and sentences. State v. Smith, 1 CA-CR
12-0053 (Ariz. App. June 6, 2013) (mem. decision).

¶3             Smith filed a timely petition for post-conviction relief raising
the following claims: 1) prosecutorial misconduct involving presentation of
perjured testimony and failure to properly investigate case, 2) improper
preclusion of exculpatory evidence, and 3) ineffective assistance of counsel.
Finding that all claims other than ineffective assistance of counsel were
precluded and that Smith failed to state a colorable claim of ineffective
assistance of counsel, the superior court summarily dismissed the petition.

¶4            In dismissing the petition, the superior court issued a ruling
that clearly identified, fully addressed, and correctly resolved the claims
raised by Smith. Under these circumstances, we need not repeat that court’s
analysis here; instead, we adopt it. See State v. Whipple, 177 Ariz. 272, 274,
866 P.2d 1358, 1360 (App. 1993) (holding when trial court rules “in a fashion
that will allow any court in the future to understand the resolution, [n]o
useful purpose would be served by this court rehashing the trial court's
correct ruling in [the] written decision”).




                                      2
                   STATE v. SMITH
                  Decision of the Court

¶5   Accordingly, we grant review but deny relief.




                AMY M. WOOD • Clerk of the Court
                FILED: AA




                               3